Exhibit 10.8

 

 

 

SUBORDINATION AGREEMENT

by

MIDCOAST ENERGY PARTNERS, L.P.,

MIDCOAST OPERATING, L.P.,

Other Credit Parties from time to time party hereto

and

ENBRIDGE ENERGY PARTNERS, L.P.,

Certain of its Subsidiaries and Affiliates from time to time party hereto

In favor of

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender, and an L/C Issuer

Dated as of November 13, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

  INTERPRETATION      2   

1.1

  Definitions      2   

1.2

  Terms Generally      6   

1.3

  Headings      6   

1.4

  Governing Law      6   

1.5

  Severability      6   

1.6

  Time of the Essence      6   

ARTICLE 2

  POSTPONEMENT AND SUBORDINATION OF PAYMENT      7   

2.1

  General Postponement and Subordination      7   

2.2

  Priority of Senior Indebtedness on Dissolution or Insolvency      7   

ARTICLE 3

  PRIORITY OF LIENS; LIEN SUBORDINATION      8   

3.1

  No Liens on Collateral Securing Subordinated Indebtedness Prior to Springing
Lien Trigger Event      8   

3.2

  Relative Priorities      9   

3.3

  Bailment for Perfection of Certain Security Interests      10   

3.4

  Certain Agreements with Respect to Unenforceable Liens      10   

ARTICLE 4

  ENFORCEMENT OF RIGHTS AND REMEDIES      11   

4.1

  Exercise of Rights and Remedies      11   

4.2

  No Waiver by Senior Lenders      12   

4.3

  Automatic Release of Subordinated Liens      12   

4.4

  Insurance and Condemnation Awards      12   

ARTICLE 5

  NO INTERFERENCE      13   

5.1

  Prohibited Acts      13   

5.2

  Additional Agreements      16   

5.3

  Certain Additional Waivers by Subordinated Debt Parties      17   

ARTICLE 6

  ADDITIONAL PAYMENT PROVISIONS; PAYMENT OVER      17   

6.1

  Payment Over      17   

6.2

  Application of Payments      18   

6.3

  Payment in Full on Senior Indebtedness      18   

6.4

  Legend on Subordinated Debt Instruments      18   

ARTICLE 7

  PERMITTED PAYMENTS      18   

7.1

  Permitted Payments      18   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 8

  SUBROGATION      19   

8.1

  Restriction on Subrogation      19   

8.2

  Transfer by Subrogation      19   

ARTICLE 9

  DEALINGS WITH BORROWER      19   

9.1

  Restriction Dealings by Subordinated Creditor      19   

9.2

  Permitted Dealings by Senior Lenders      19   

ARTICLE 10

  REPRESENTATIONS AND WARRANTIES      20   

10.1

  Representations and Warranties      20   

ARTICLE 11

  CONTINUING SUBORDINATION      21   

11.1

  Continuing Subordination; Reinstatement      21   

11.2

  Other Obligations not Affected      22   

11.3

  Acknowledgment of Documentation      22   

ARTICLE 12

  NO LIABILITY; OBLIGATIONS ABSOLUTE      22   

12.1

  Information      22   

12.2

  No Warranties or Liability      22   

12.3

  Rights of Administrative Agent and Senior Lenders Not Affected      23   

ARTICLE 13

  GENERAL PROVISIONS      23   

13.1

  Notices      23   

13.2

  Amendments and Waivers      24   

13.3

  Assignment by Lenders      24   

13.4

  Effectiveness in Insolvency or Liquidation Proceedings      24   

13.5

  Assignment and Certain Other Actions by Subordinated Creditor      24   

13.6

  Further Assurances      25   

13.7

  Counterparts      25   

13.8

  Specific Performance      25   

13.9

  Waiver of Right to Trial by Jury      25   

13.10

  Obligor Acknowledgment      25   

13.11

  Beneficiaries      25   

 

-ii-



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT made as of November 13, 2013 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), by MIDCOAST ENERGY PARTNERS, L.P., a Delaware limited partnership
(“MEP”), MIDCOAST OPERATING, L.P., a Texas limited partnership (“Midcoast,” and
together with MEP, collectively, the “Borrowers” and individually, a
“Borrower”), the other Credit Parties (as defined below) party hereto or from
time to time party hereto, ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited
partnership (“EEP”), the subsidiaries and other affiliates of EEP party hereto
or from time to time party hereto (each an “EEP Affiliate,” and together with
EEP and each of their respective successors and permitted assigns, collectively,
the “Subordinated Creditors” and individually, a “Subordinated Creditor”), in
favor of BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, and
an L/C Issuer, and the Senior Lenders (as defined below).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of even date herewith (as it
may be amended, restated, increased, renewed, refinanced, extended or otherwise
modified or supplemented from time to time, the “Credit Agreement,” which term
shall include any credit agreement entered into in replacement thereof), among
the Borrowers, the Subsidiary Guarantors (as defined in the Credit Agreement),
the lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender, and an L/C Issuer.

RECITALS

WHEREAS, EEP and Midcoast, a borrower under the Credit Agreement, are parties to
(i) that certain Financial Support Agreement effective as of the date hereof (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Financial Support Agreement”), pursuant to which EEP has agreed,
among other things, to continue to facilitate the provision of letters of credit
to Midcoast and its subsidiaries under EEP’s credit facilities and to provide
guarantees to Midcoast and its subsidiaries, each on the terms and conditions
set forth in the Financial Support Agreement, and (ii) that certain Working
Capital Loan Agreement effective as of the date hereof (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Working Capital Agreement” and, collectively with the Financial Support
Agreement, the “Support Agreements,” and individually, a “Support Agreement”)
pursuant to which EEP has agreed, among other things, to make revolving loans to
Midcoast, on the terms and conditions set forth in the Working Capital
Agreement;

WHEREAS, Midcoast and certain of its subsidiaries may from time to time owe
certain reimbursement obligations or other indebtedness to EEP under the Support
Agreements;

WHEREAS, Section 3(c) of the Financial Support Agreement and Section 29(c) of
the Working Capital Agreement generally provide, among other things, that
Midcoast may not, and shall not permit any of its affiliates to, grant or permit
any liens on any asset or property to secure the indebtedness and obligations
under the Credit Agreement, unless it and each of them has granted or
concurrently grants a lien to EEP on such asset or property to secure its
obligations under the Financial Support Agreement and the Working Capital
Agreement, respectively, on a second-priority basis, and, in scope, nature, type
of, but second priority to, the liens at any time, and from time to time,
granted, created, perfected and maintained to secure the indebtedness and
obligations under the Credit Agreement;

 

1



--------------------------------------------------------------------------------

WHEREAS, upon the occurrence of a Springing Lien Trigger Event (as defined in
the Credit Agreement), Borrowers and the Subsidiary Guarantors shall grant
Administrative Agent for the benefit of the Senior Lenders a valid and perfected
first-priority security interest, subject only to Permitted Liens, in the
Springing Lien Collateral (each as defined in the Credit Agreement) to secure
the Obligations (as defined in the Credit Agreement) and, pursuant to the
respective Support Agreements, shall grant EEP a valid and perfected,
second-priority security interest in the same Springing Lien Collateral, junior
in all respects to the security interest granted in favor of the Administrative
Agent under the Credit Agreement;

WHEREAS, pursuant to Credit Agreement and related Loan Documents (as defined
below), the Borrowers and Subsidiary Guarantors (collectively, the “Obligors,”
and individually, an “Obligor”) will owe certain Senior Indebtedness (as defined
below) to the Senior Lenders, and it is a condition to the Senior Lenders’
willingness to enter into the Credit Agreement and related Loan Documents that,
among other things, (i) the Subordinated Creditors shall have subordinated their
right to payment to all indebtedness or obligations now or hereafter owed or
owing by the Obligors to the Subordinated Creditors under the Support Agreements
in the manner and to the extent provided in this Agreement, (ii) in the event a
Springing Lien Trigger Event occurs, the Senior Indebtedness shall be secured by
first-priority, duly-perfected liens on, and security interests against, the
Springing Lien Collateral, (iii) the Subordinated Indebtedness (as defined
herein) shall at all times be unsecured, except that if a Springing Lien Trigger
Event occurs and the Senior Lenders shall first have been granted a
first-priority, duly-perfected lien and security interest in and against the
Springing Lien Collateral, the Subordinated Creditor may at such time, and only
to the extent expressly permitted under the Support Agreements, receive a junior
priority lien and security interest in the same collateral to secure the
Subordinated Indebtedness, but all such liens and security interests shall be
subordinate and junior to all first-priority Liens and security interests
securing the Senior Indebtedness; and

WHEREAS, the Credit Agreement requires, among other things, that the parties
hereto set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the payment of the Senior Indebtedness
and the Subordinated Indebtedness and with respect to the common Collateral,
each as herein defined.

NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by the Subordinated Creditors and the
Obligors), and to induce the Senior Lenders to enter into the Credit Agreement
and related Loan Documents, from which Subordinated Creditors and Obligors will
receive benefit, the Obligors and the Subordinated Creditors hereby agree, for
the benefit of the Administrative Agent and the other Senior Lenders, as
follows:

Article 1

INTERPRETATION

1.1 Definitions

In this Agreement, including the preliminary statement and the recitals,
capitalized terms used herein, and not otherwise defined herein, shall have the
meanings attributed to such terms in the Credit Agreement. In addition, the
following terms shall have the following meanings:

“Administrative Agent” shall mean Bank of America, N.A., as the initial
Administrative Agent under the Credit Agreement, and its successors and assigns,
including any new Administrative Agent under any Refinancing of the Senior
Indebtedness.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereof.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Borrower” and “Borrowers” each shall have the meaning assigned to such term in
the introductory paragraph hereof.

“Collateral” shall have the meaning assigned to the term “Springing Lien
Collateral” in the Credit Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement hereof.

“Credit Party” or “Credit Parties” shall have the meaning assigned to the
respective terms “Loan Party” and “Loan Parties” in the Credit Agreement.

“DIP Financing” shall have the meaning assigned to such term in Section 5.1 l
hereof.

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 5.1 l hereof.

“DIP Lenders” shall have the meaning assigned to such term in Section 5.1 l
hereof.

“Discharge of Senior Indebtedness” shall mean (a) indefeasible payment in full
in cash of all outstanding Obligations, (b) termination or expiration of all
Letters of Credit (other than Letters of Credit as to which arrangements
satisfactory to each L/C Issuer thereof, in its sole discretion, have been made)
and (c) termination of each Commitment and the reduction of the Aggregate
Commitments to zero.

“Discharge of Subordinated Indebtedness” shall mean payment in full of all
outstanding obligations under the Support Agreements, termination or expiration
of all letters of credit (other than letters of credit as to which arrangements
satisfactory to each letter of credit issuer thereof, in its sole discretion,
have been made) and guarantees thereunder, and termination of all obligations
and commitments thereunder and the reduction thereof to zero, provided such
payment, terminations, expiration, satisfactory arrangements and reduction
referred to in this definition are evidenced by a signed writing to such effect
by an authorized representative of each Subordinated Debt Party and delivered to
Administrative Agent and, provided, further, all payments or transfers received
by a Subordinated Debt Party on account of Subordinated Indebtedness constituted
Permitted Payments hereunder and were not otherwise prohibited by or in
violation of the Credit Agreement or this Agreement.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.

“EEP” shall have the meaning assigned to such term in the introductory paragraph
hereof.

“EEP Affiliates” shall have the meaning assigned to such term in the
introductory paragraph hereof.

 

3



--------------------------------------------------------------------------------

“Enforcement Action” shall mean (a) an action, proceeding, or similar
undertaking with respect to the Collateral, or any portion thereof, (i) to
collect or to cause, in each case either directly or indirectly, whether from
the exercise of Control or otherwise, the payment of any Subordinated
Indebtedness from a Credit Party, (ii) to take from or for the account of any
Credit Party, by set-off, recoupment or in any other manner, the whole or any
part of any moneys or accounts which may now or hereafter be owing by or to any
Credit Party or (iii) to enforce or exercise, or seek to enforce or exercise,
any rights and remedies under any agreement or document in respect of the
Collateral, or any portion thereof, or under applicable law with respect to the
Collateral, (b) to exercise any put option or to cause any Credit Party to honor
any redemption or mandatory prepayment obligation under any agreement or
document in respect of Subordinated Indebtedness or (c) to take any action under
the provisions of any state or federal law, including, without limitation, the
Uniform Commercial Code, or under any contract or agreement, to enforce, attach,
recover against, foreclose upon, take possession of or sell any Collateral.

“Equity Interests” shall have the meaning assigned to the term “Capital Stock”
in the Credit Agreement.

“Financial Support Agreement” shall have the meaning assigned to such term in
the recitals hereof.

“Guarantors” shall have the meaning assigned to the term “Subsidiary Guarantors”
in the Credit Agreement.

“Impermissible Subordinated Debt Liens” shall have the meaning assigned to such
term in Section 3.1(c) hereof.

“Insolvency Proceeding” shall mean (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code or any other Bankruptcy Law with respect to
any Credit Party or for property or assets of any Credit Party, (b) any
voluntary or involuntary appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or for
property or assets of any Credit Party, (c) any voluntary or involuntary
dissolution, winding-up, readjustment or liquidation of any Credit Party, or
(d) a general assignment for the benefit of creditors by any Credit Party.

“Midcoast” shall have the meaning assigned to such term in the introductory
paragraph hereof.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization in an
Insolvency Proceeding or other Proceeding (as defined below) that contravenes
the terms of this Agreement, including without limitation, any Plan of
Reorganization that does not provide for payments or distributions in respect of
the Senior Indebtedness (and any security thereof) to be made with the priority
specified herein or that seeks to make payments or distributions on account of
the Subordinated Indebtedness (or any security thereof) prior to the Discharge
of the Senior Indebtedness.

“Obligor” and Obligors” each shall have the meaning assigned to such term in the
recitals hereof.

“Other Pledged or Controlled Collateral” shall have the meaning assigned to such
term in Section 3.3 hereof.

“Permitted Payments” shall have the meaning assigned to such term in Section 7.1
hereof.

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement or
agreement proposed in or in connection with any Insolvency Proceeding or other
Proceeding.

 

4



--------------------------------------------------------------------------------

“Post-Petition Interest” shall mean interest (including interest at the Default
Rate) accrued or accruing (or which would, absent commencement of an Insolvency
Proceeding, accrue) after the commencement of any Insolvency Proceeding, whether
or not allowed or allowable in such Insolvency Proceeding.

“Proceeding” shall have the meaning assigned to such term in Section 2.2(a)
hereof.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure or replace, or to issue other Indebtedness in exchange or
replacement for, such Indebtedness, in whole or in part. “Refinanced”
“Refinances” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” shall mean Indebtedness that Refinances Senior
Indebtedness.

“Release” shall have the meaning assigned to such term in Section 4.3a hereof.

“Senior Indebtedness” shall have the meaning assigned to the term “Obligations”
in the Credit Agreement, together with (a) Post-Petition Interest and (b) all
fees, costs, charges, and expenses, including reasonable Attorney Costs, accrued
or incurred after the commencement of any Insolvency Proceeding, whether or not
allowed or allowable in such Insolvency Proceeding. For the avoidance of doubt,
to the extent any payment with respect to any Senior Indebtedness (whether by or
on behalf of any Credit Party, as proceeds of Collateral, enforcement of any
Lien, right of setoff or otherwise) is declared to be a fraudulent conveyance or
a preference in any respect, set aside or required to be paid to a debtor-in-
possession, trustee, a creditor, any Subordinated Debt Party (as defined below),
receiver or similar Person, then the obligation or part thereof originally
intended to be satisfied shall, for the purposes of this Agreement and the
rights and obligations of the Senior Lenders and each Subordinated Debt Party,
be deemed to be reinstated and outstanding as if such payment had not occurred.

“Senior Lenders” means, collectively, Bank of America, N.A., as Administrative
Agent, Swing Line Lender, and an L/C Issuer, together with the lenders and other
L/C Issuers from time to time, and at each relevant time of determination, party
to the Credit Agreement.

“Subordinated Creditor” and “Subordinated Creditors” each shall have the meaning
set forth in the introductory paragraph hereof.

“Subordinated Debt Party” or “Subordinated Debt Parties” shall mean, at any
time, (a) each Subordinated Creditor, (b) each other Person to whom any of the
Subordinated Indebtedness (including indemnification obligations) is, or
hereafter may become, owed or owing, and (c) the successors and permitted
assigns of each of the foregoing.

“Subordinated Indebtedness” means the Indebtedness of each Credit Party owing to
any Affiliate (other than another Credit Party) under the Support Agreements.

“Support Agreements” shall have the meaning assigned to such term in the
recitals hereof.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

“Working Capital Agreement” shall have the meaning assigned to such term in the
recitals hereof.

 

5



--------------------------------------------------------------------------------

1.2 Terms Generally

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified, (b) any reference herein (i) to any Person shall be construed to
include such Person’s successors and permitted assigns and (ii) to any Credit
Party shall be construed to include the Credit Party as debtor and
debtor-in-possession and any receiver or trustee for the Credit Party, as the
case may be, in any Insolvency Proceeding, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles or Sections shall be construed to refer to
Articles or Sections of this Agreement, unless noted otherwise, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) all references
to the Senior Lenders include the Administrative Agent, each L/C Issuer and each
of the Lenders individually and any combination thereof.

1.3 Headings

The division of this Agreement into articles, sections, paragraphs and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation hereof.

1.4 Governing Law

This Agreement shall be governed by, and interpreted and construed in accordance
with, the laws of the State of New York. The Subordinated Debt Parties
irrevocably submit to the non-exclusive jurisdiction of the courts of the State
of New York and the United States Federal courts sitting in Southern District of
the State of New York, without prejudice to the rights of the Senior Lenders to
take proceedings in any other jurisdiction.

1.5 Severability

If any provision of this Agreement shall be invalid, illegal or unenforceable in
any respect in any jurisdiction, it shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction or the validity,
legality or enforceability of any other provision of this Agreement.

1.6 Time of the Essence

Time shall be of the essence of this Agreement.

 

6



--------------------------------------------------------------------------------

Article 2

POSTPONEMENT AND SUBORDINATION OF PAYMENT

2.1 General Postponement and Subordination

Except that Subordinated Creditor may receive and retain Permitted Payments
solely to the extent expressly permitted under Section 7.1 below, until the
Discharge of Senior Indebtedness:

 

  a. each Subordinated Debt Party’s right to payment of the Subordinated
Indebtedness is hereby irrevocably made subject to and subordinate and junior in
right of payment to all of the Senior Lenders’ right to payment of the Senior
Indebtedness;

 

  b. the Subordinated Indebtedness shall be and is hereby irrevocably expressly
postponed and made subordinate in right of payment to the prior payment in full
in cash of the Senior Indebtedness and the Discharge of Senior Indebtedness;

 

  c. no Credit Party shall make or give, and no Subordinated Debt Party shall
accept, any payment, transfer or other thing of value, on account of the
Subordinated Indebtedness;

 

  d. no Subordinated Debt Party shall accept any repayment, prepayment or other
satisfaction of all or any portion of the Subordinated Indebtedness (whether in
cash, debt securities, Equity Interests, obligations, or other property); and

 

  e. any payment or distribution of any kind or character, whether in cash, debt
securities, Equity Interests, obligations, or other property and whether or not
such payment or distribution is Collateral, proceeds of Collateral, or on
account of Collateral, which may be payable or deliverable in respect of the
Subordinated Indebtedness, or any Lien on Collateral, shall be paid or delivered
directly to the Administrative Agent for application in payment of the Senior
Indebtedness, and any such payments or distributions received by or distributed
to any Subordinated Debt Party shall be turned over to the Administrative Agent
for application in payment of the Senior Indebtedness.

2.2 Priority of Senior Indebtedness on Dissolution or Insolvency

 

  a. Notwithstanding anything contained herein to the contrary, in the event of
an Insolvency Proceeding or other similar proceeding (a “Proceeding”) relating
to a Credit Party, or any of its property (whether voluntary or involuntary,
partial or complete), or any other marshaling of the assets and liabilities of a
Credit Party, the Senior Indebtedness shall first be paid in full and a
Discharge of Senior Indebtedness must have occurred before any Subordinated Debt
Party shall be entitled to receive or retain any payment or distribution,
whether in cash, debt securities, Equity Interests, obligations, or other
property, and whether or not such payment or distribution is Collateral,
proceeds of Collateral, or made on account of Collateral, which may be payable
or deliverable in respect of the Subordinated Indebtedness or any Lien on
Collateral, in each case whether under a Plan of Reorganization or otherwise.

 

7



--------------------------------------------------------------------------------

  b. Until the Discharge of Senior Indebtedness, any payment or distribution of
any kind or character, whether in cash, debt securities, Equity Interests,
obligations, or other property, and whether or not such payment or distribution
is Collateral, proceeds of Collateral, or made on account of Collateral, which
may be payable or deliverable in respect of the Subordinated Indebtedness or any
Lien on Collateral, in each case whether under a Plan of Reorganization or
otherwise, shall be paid or delivered directly to the Administrative Agent for
application in payment of the Senior Indebtedness, and any such payments or
distributions received by or distributed to any Subordinated Debt Party shall be
turned over to the Administrative Agent for application in payment of the Senior
Indebtedness.

Article 3

PRIORITY OF LIENS; LIEN SUBORDINATION

3.1 No Liens Prohibited by Credit Agreement; No Liens Securing Subordinated
Indebtedness Prior to Springing Lien Trigger Event

 

  a. So long as the Discharge of Senior Indebtedness has not occurred, none of
the Obligors or other Credit Parties shall, or shall permit any of its or their
Subsidiaries to, grant or permit, and (1) no Subordinated Debt Party shall
accept or pursue, any Liens on any asset or property prohibited by or in
violation of the Credit Agreement, to secure or facilitate the payment or
collection of any Subordinated Indebtedness, and (2) no Senior Lender shall
accept or pursue any Liens on any asset or property to secure or facilitate the
payment or collection of any Senior Indebtedness without the Senior Lenders
permitting the Subordinated Indebtedness to be secured thereby, with each such
Lien to be subject to the provisions of this Agreement in all respects,
including without limitation, the lien subordination and payment over provisions
contained herein.

 

  b. So long as the Discharge of Senior Indebtedness has not occurred, none of
the Obligors or other Credit Parties shall, or shall permit any of its or their
Subsidiaries to, grant or permit, and no Subordinated Debt Party shall accept or
pursue, any Liens on any asset or property which would constitute Collateral, to
secure or facilitate the payment or collection of any Subordinated Indebtedness,
unless (i) it first has granted, or concurrently therewith grants, a senior,
first-priority Lien on such asset or property to secure the Senior Indebtedness
and (ii) such Liens are expressly authorized under a Support Agreement and the
Credit Agreement upon the occurrence of a Springing Lien Trigger Event, with
each such Lien to be subject to the provisions of this Agreement in all
respects, including without limitation, the lien subordination and payment over
provisions contained herein.

 

  c.

To the extent that the provisions of Sections 3.1(a) and (b) are not complied
with for any reason, without limiting any other right or remedy available to the
Administrative Agent or the other Senior Lenders or any Subordinated Debt Party,
as the case may be, (A) if it has not already done so, each applicable Obligor
or other Credit Party, or related Subsidiary, shall immediately grant a senior,
first-priority Lien on such asset or property to secure the Senior Indebtedness
or a junior, second-priority Lien on such asset or property to secure the
Subordinated Indebtedness (in all respects subject to the terms of this

 

8



--------------------------------------------------------------------------------

  Agreement), or both, as the case may be, and (B) each Subordinated Debt Party:
(i) agrees to subordinate all such Liens, if any, securing the Subordinated
Indebtedness, whether now existing or hereafter arising (the “Impermissible
Subordinated Debt Liens”) to all Liens securing any Senior Indebtedness, whether
now existing or hereafter arising, regardless of the time, manner or order of
perfection of any such Impermissible Subordinated Debt Liens, and
notwithstanding any failure of the Administrative Agent or the Senior Lenders to
adequately perfect its or their Liens securing any Senior Indebtedness, the
subordination of any Lien securing any Senior Indebtedness to any Lien securing
any other obligation of any Credit Party, or the avoidance, invalidation or
lapse of any Lien securing any Senior Indebtedness; (ii) agrees to take no
action to enforce any Impermissible Subordinated Debt Liens; (iii) agrees to
execute such terminations, releases and other documents as Administrative Agent
requests in its sole discretion to release the Impermissible Subordinated Debt
Liens or to assign the Impermissible Subordinated Debt Liens to Administrative
Agent, in Administrative Agent’s sole discretion, provided that
contemporaneously therewith, the Senior Lenders, upon receiving a first-priority
Lien on such asset or property to secure the Senior Indebtedness as required
under clause (A) above, permit a junior, second-priority Lien on such asset or
property to be granted to secure the Subordinated Indebtedness (in all respects
subject to the terms of this Agreement), (iv) in furtherance of the foregoing,
hereby irrevocably appoints Administrative Agent its attorney-in-fact, with full
authority in the place and stead of each Subordinated Debt Party to execute and
deliver any document or instrument which Subordinated Debt Party may be required
to deliver pursuant to this Section 3.1; (v) agrees that no Subordinated Debt
Party shall have any right to possession of any assets or property encumbered by
or subject to the Impermissible Subordinated Debt Liens, whether by judicial
action or otherwise; and (vi) agrees that, so long as the Discharge of Senior
Indebtedness has not occurred, any payment or distribution of any kind or
character, whether in cash, debt securities, Equity Interests, obligations, or
other property, and whether or not such payment or distribution is collateral,
proceeds of collateral, or on account of collateral, whether under a Plan of
Reorganization or otherwise, received by or distributed to any Subordinated Debt
Party as a result of such Impermissible Subordinated Debt Lien shall be turned
over to the Administrative Agent for application in payment of the Senior
Indebtedness.

3.2 Relative Priorities

 

  a.

Notwithstanding the date, manner or order of grant, attachment or perfection of
any Lien on the Collateral securing Senior Indebtedness, on one hand, or any
Lien on the Collateral securing Subordinated Indebtedness (including any Liens
on assets or property prohibited by or in violation of the Credit Agreement), on
the other hand, and notwithstanding any provision of the UCC or any other
applicable law or the provisions of any security document or any other Loan
Document or any other circumstance whatsoever, and notwithstanding any failure
of the Administrative Agent or the Senior Lenders to adequately perfect its or
their Liens in the Collateral, the subordination of any Lien on the Collateral
securing any Senior Indebtedness to any Lien securing any other obligation of
any Credit Party, or the avoidance, invalidation or lapse of any Lien on the
Collateral securing any Senior Indebtedness, each Subordinated Debt Party hereby
agrees that, so long as the Discharge of Senior Indebtedness has not

 

9



--------------------------------------------------------------------------------

  occurred, (a) any such Lien now or hereafter held by or for the benefit of any
Senior Lender which now or hereafter secures Senior Indebtedness shall be senior
in right, priority, operation, effect and all other respects to any and all such
Liens now or hereafter held by or for the benefit of any Subordinated Debt Party
which now or hereafter secure Subordinated Indebtedness, (b) any such Lien now
or hereafter held by or for the benefit of any Subordinated Debt Party shall be
junior and subordinate in right, priority, operation, effect and all other
respects to any and all such Liens now or hereafter held by or for the benefit
of any Senior Lender which now or hereafter secures Senior Indebtedness, and
(c) any and all such Liens now or hereafter held by or for the benefit of any
Senior Lender which now or hereafter secure Senior Indebtedness shall be and
remain senior in right, priority, operation, effect and all other respects to
any and all such Liens now or hereafter held by or for the benefit of any
Subordinated Debt Party which now or hereafter secures Subordinated Indebtedness
for all purposes, whether or not any such Liens are subordinated in any respect
to any other Lien securing any other obligation of the Obligor, any other Credit
Party or any other Person.

 

  b. Each Subordinated Debt Party acknowledges that a portion of the Senior
Indebtedness represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the
Senior Indebtedness may be modified, extended or amended from time to time, and
that the aggregate amount of the Senior Indebtedness may be increased, replaced
or refinanced, in each event, without notice to or consent by any Subordinated
Debt Party and without affecting the provisions hereof. The lien priorities
provided in this Section shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the Senior
Indebtedness or the Subordinated Indebtedness, or any portion thereof.

3.3 Bailment for Perfection of Certain Security Interests

Each Subordinated Debt Party agrees that if it shall at any time hold a Lien on
any Collateral that can be perfected by the possession or control of such
Collateral or of any account in which such Collateral is held, and if such
Collateral or any such account is in fact in the possession or under the control
of the Subordinated Debt Party or any of their respective agents or bailees
(such Collateral being referred to herein as the “Other Pledged or Controlled
Collateral”), such Subordinated Debt Party solely for the purpose of perfecting
the Senior Lenders’ Lien granted under the Loan Documents, also holds such Other
Pledged or Controlled Collateral as bailee for the Administrative Agent and the
other Senior Lenders. No Subordinated Debt Party shall charge the Administrative
Agent or Senior Lenders a fee for holding such Collateral as bailee pursuant
hereto.

3.4 Certain Agreements with Respect to Unenforceable Liens

Notwithstanding anything to the contrary contained herein, if in any Insolvency
Proceeding a determination is made that any Lien held by a Senior Lender
encumbering, or purporting to encumber, any Collateral is not valid or
enforceable for any reason, or is avoided or avoidable under a Bankruptcy Law,
then each Subordinated Debt Party agrees that, any distribution or recovery it
may receive with respect to, or allocable to, the value of the assets intended
to constitute such Collateral or any proceeds thereof shall (for so long as the
Discharge of Senior Indebtedness has not occurred) be segregated and held in
trust and forthwith paid over to the Administrative Agent for the benefit of the
Senior Lenders in

 

10



--------------------------------------------------------------------------------

the same form as received. Until the Discharge of Senior Indebtedness occurs,
each Subordinated Debt Party hereby appoints the Administrative Agent, and any
officer or agent of the Administrative Agent, with full power of substitution,
the attorney-in-fact of each Subordinated Debt Party for the limited purpose of
carrying out the provisions of this Section 3.4 and taking any action and
executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes of this Section 3.4, which appointment is
irrevocable and coupled with an interest.

Article 4

ENFORCEMENT OF RIGHTS AND REMEDIES

4.1 Exercise of Rights and Remedies.

 

  a. So long as the Discharge of Senior Indebtedness has not occurred, whether
or not any Insolvency Proceeding has been commenced or is pending, the
Administrative Agent and the other Senior Lenders shall have the exclusive right
to enforce all rights and to exercise all remedies (including any right of
setoff or recoupment), whether at law or in equity, against the Credit Parties
and the Collateral (including making determinations regarding the release,
Disposition or restrictions with respect to the Collateral), or to commence or
seek to commence any action or proceeding with respect to such rights or
remedies (including any foreclosure action or proceeding or any Insolvency
Proceeding), in each case, without any consultation with or the consent of any
Subordinated Debt Party, provided, however, a Subordinated Debt Party may
exercise rights against the Credit Parties solely to the extent expressly
permitted under Section 4.1(b)(i) and (ii) below.

 

  b. So long as the Discharge of Senior Indebtedness has not occurred, whether
or not any Insolvency Proceeding has been commenced or is pending, no
Subordinated Debt Party shall have any right to enforce any rights and to
exercise any remedies (including any right of setoff or recoupment), whether at
law or in equity, against Credit Parties and the Collateral (including making
determinations regarding the release, Disposition or restrictions with respect
to the Collateral), or to commence or seek to commence any action or proceeding
with respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency Proceeding), except (i) that a Subordinated Debt
Party may (A) file any responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of a
Subordinated Debt Party, in each case, to the extent not in contravention of the
terms of this Agreement, and (B) enforce rights and exercise remedies (other
than initiating, or supporting any other Person (other than Administrative
Agent) in initiating, an Insolvency Proceeding) against a Credit Party (but not
against Collateral) at any time during which such Subordinated Debt Party is
permitted to receive and retain Permitted Payments under Section 7.1 below, and
(ii) as otherwise provided in Section 5.4 hereof.

 

11



--------------------------------------------------------------------------------

4.2 No Waiver by Senior Lenders

Nothing contained herein shall prohibit or in any way limit the Administrative
Agent or any other Senior Lender from opposing, challenging or objecting to, in
any Insolvency Proceeding or otherwise, any action taken, or any claim made, by
a Subordinated Debt Party.

4.3 Automatic Release of Subordinated Liens.

 

  a. If, (i) in connection with any Disposition of any Collateral permitted
under the terms of the Loan Documents, or (ii) as required under Section 6.13(b)
of the Credit Agreement upon the occurrence of the Collateral Release Date (as
defined in the Credit Agreement), or (iii) in connection with the enforcement or
exercise of any rights or remedies with respect to the Collateral, including any
Disposition of Collateral, (1) the Administrative Agent, for itself and on
behalf of the other Senior Lenders, releases the Liens on such Collateral
securing Senior Indebtedness or (2) such Liens securing the Senior Indebtedness
are otherwise released as permitted by the Loan Documents, (in each case, a
“Release”), other than any such Release granted following the Discharge of
Senior Indebtedness, then the Liens on such Collateral securing Subordinated
Indebtedness shall be automatically, unconditionally and simultaneously
released, and each Subordinated Debt Party shall promptly execute and deliver to
the Administrative Agent, the relevant Obligor or grantor such termination
statements, releases and other documents as the Administrative Agent or the
relevant Obligor or grantor may reasonably request to effectively confirm such
Release.

 

  b. Until the Discharge of Senior Indebtedness occurs, each Subordinated Debt
Party hereby appoints the Administrative Agent, and any officer or agent of the
Administrative Agent, with full power of substitution, as the attorney-in-fact
of each Subordinated Debt Party for the purpose of carrying out the provisions
of this Section 4.3 and taking any action and executing any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.3 (including any endorsements or other instruments of transfer
or release), which appointment is irrevocable and coupled with an interest.

4.4 Insurance and Condemnation Awards

So long as the Discharge of Senior Indebtedness has not occurred, the
Administrative Agent and the other Senior Lenders shall have the exclusive
right, subject to the rights of the Obligors under the Loan Documents, to settle
and adjust claims in respect of Collateral under policies of insurance covering
Collateral and to approve any award granted in any condemnation or similar
proceeding, or any deed in lieu of condemnation, in respect of the Collateral.
All proceeds of any such policy and any such award, or any payments with respect
to a deed in lieu of condemnation, shall, prior to the Discharge of Senior
Indebtedness and subject to the rights of the Obligors under the Loan Documents,
be paid to the Administrative Agent for the benefit of Senior Lenders pursuant
to the terms of the Loan Documents and, subject to the rights of Obligors under
the Loan Documents, as proceeds of Collateral. Until the Discharge of Senior
Indebtedness has occurred, if a Subordinated Debt Party shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment,
it shall transfer and pay over such proceeds to the Administrative Agent in
accordance with Section 6.01.

 

12



--------------------------------------------------------------------------------

Article 5

NO INTERFERENCE

5.1 Prohibited Acts.

Without in any way limiting the scope of Section 4.1 above, so long as the
Discharge of Senior Indebtedness has not occurred, but subject always to the
provisions of Section 11.1(a), each Subordinated Debt Party agrees, whether or
not any Insolvency Proceeding or other Proceeding has been commenced or is
pending, that it will not, and hereby waives any right to:

 

  a. initiate, or support any other Person (other than Administrative Agent) in
initiating, an Insolvency Proceeding;

 

  b. take, or support any other Person (other than Administrative Agent) in
taking, any Enforcement Action, except that Subordinated Creditor may receive
and retain Permitted Payments solely to the extent expressly permitted under
Section 7.1 below;

 

  c. contest, protest or object to (or support any other Person contesting) any
foreclosure action or proceeding (including an Insolvency Proceeding) brought by
the Administrative Agent or any other Senior Lender, or any other enforcement or
exercise by Administrative Agent or any other Senior Lender of any rights or
remedies relating to the Senior Indebtedness and the Collateral;

 

  d. contest, protest or object to (or support any other Person contesting) the
forbearance by the Administrative Agent or any other Senior Lender from
commencing or pursuing any foreclosure action or proceeding or any other
enforcement or exercise of any rights or remedies with respect to the Senior
Indebtedness and the Collateral;

 

  e. take or receive any Collateral, or any proceeds thereof or payment with
respect thereto, in connection with the exercise of any right or enforcement of
any remedy (including any right of setoff) with respect to any Subordinated
Indebtedness, any Collateral or in connection with any insurance policy award
under a policy of insurance relating to any Collateral (including any mortgagee
policy of insurance) or any condemnation award (or deed in lieu of condemnation)
relating to any Collateral;

 

  f. take (or support any other Person in taking) any action that would, or
could reasonably be expected to, hinder, in any manner, any exercise of any
rights or remedies under the Loan Documents, including any Disposition of any
Collateral, whether by foreclosure or otherwise;

 

  g.

contest, protest or object to (or support any other Person in objecting to) the
manner in which the Administrative Agent or any other Senior Lender may seek to
enforce or collect the Senior Indebtedness or any Liens, regardless of whether
any action or failure to act by or on behalf of the Administrative Agent or any
other Senior Lender is, or could be, adverse to the interests of a Subordinated
Debt Party, and will not assert (or support any other Person in asserting), and
hereby waives, to the fullest extent permitted by law, any right to demand,

 

13



--------------------------------------------------------------------------------

  request, plead or otherwise assert or claim the benefit of any marshaling,
appraisal, valuation or other similar right that may be available under
applicable law with respect to the Collateral or any similar rights a junior
creditor may have under applicable law;

 

  h. attempt, directly or indirectly, whether by judicial proceeding or
otherwise, to challenge or question (or support any other Person in challenging
or questioning) the validity, priority or enforceability of any Senior
Indebtedness, the priority, perfection, validity or enforceability of any Lien
on the Collateral, or the validity or enforceability of any of the Loan
Documents, including this Agreement (and any automatic reinstatement thereof
under Section 11.1 below), or the validity or enforceability of the priorities,
rights or obligations established by this Agreement;

 

  i. contest, protest or object to (or support any other Person contesting) any
Disposition of all or any part of the Collateral, provided that the Liens of
Subordinated Debt Parties attach to the net proceeds of the Disposition with at
least the same priority and validity as the Liens held by Subordinated Debt
Parties on such Collateral, and the Liens remain subject to the terms of this
Agreement;

 

  j. contest, protest or object to (or support any other Person contesting) any
request of the Administrative Agent or the other Senior Lenders for (1) relief
from the automatic stay imposed by Section 362 of the Bankruptcy Code or (2) any
request for adequate protection within the meaning of Section 361 of the
Bankruptcy Code;

 

  k. contest, protest or object to (or support any other Person contesting) the
payment of Post-Petition Interest, or any fees, costs, charges and expenses to
the Administrative Agent or any Senior Lender under Section 506(b) of the
Bankruptcy Code;

 

  l. unless otherwise agreed by the Administrative Agent in writing, (i) file
any motion, application or other pleading seeking affirmative relief, including
without limitation for the appointment of a trustee or examiner in an Insolvency
Proceeding, for the conversion of the case to a liquidation proceeding, for the
substantive consolidation of the Credit Party’s bankruptcy case with the case of
any other entity, for the creation of a separate official committee representing
only the Subordinated Creditor or the Subordinated Debt Parties, or any other
form of affirmative relief of any other kind or nature, or (ii) file any
objection or other responsive pleading opposing any relief requested by any
Senior Lender or support any other Person taking any such action;

 

  m.

In any Insolvency Proceeding or other Proceeding of any Credit Party, if any
Credit Party shall, as debtor(s)-in-possession, move for approval of financing,
which for avoidance of doubt, may include a roll-up of the Senior Indebtedness
under the Credit Agreement (“DIP Financing”) to be provided by one or more
lenders, which, for avoidance of doubt, may include the Senior Lenders (the “DIP
Lenders”), under Section 364 of the Bankruptcy Code or the use of cash
collateral or the sale of property that constitutes Collateral under Section 363
of the Bankruptcy Code or pursuant to any Plan of Reorganization, each

 

14



--------------------------------------------------------------------------------

  Subordinated Creditor agrees that it will raise no objection to, nor support
any Person objecting to, and shall be deemed to have consented to, any such
financing or to the Liens on the Collateral securing the same (“DIP Financing
Liens”) or to any use of cash collateral or sale (whether under Section 363 of
the Bankruptcy Code or pursuant to any Plan of Reorganization) of property that
constitutes Collateral (including any bid, sale procedure or other orders in
respect thereof), unless Administrative Agent shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral or sale
of Collateral (and each Subordinated Debt Party will consent, and is deemed to
have consented, to the subordination of its Liens with respect to such
Collateral);

 

  n. provide (or support any other Person in providing) DIP Financing to any
Credit Party secured by Liens equal or senior in priority to the Liens securing
any Senior Indebtedness, provided, however, that if (i) the Senior Lenders are
provided reasonable advance notice and opportunity to provide DIP Financing, but
no Senior Lender offers to provide such DIP Financing, or (ii) no other Person
(other than a Subordinated Debt Party), after having received reasonable advance
notice and opportunity to provide DIP Financing, offers to provide DIP Financing
on terms acceptable to the Senior Lenders, in each case on or before the date of
any hearing to approve DIP Financing, then one or more Subordinated Debt Parties
may seek to provide DIP Financing secured by Liens equal or senior in priority
to the Liens securing any Senior Indebtedness and the Senior Lenders may object
to such DIP Financing;

 

  o. oppose, seek to challenge or support any Person challenging, the Senior
Indebtedness, any Lien securing the Senior Indebtedness, or any request for the
allowance and payment of Post-Petition Interest and post-petition fees, costs,
charges and expenses;

 

  p. seek adequate protection, within the meaning of section 361 of the
Bankruptcy Code, of any interest in any Collateral, in each case without the
Administrative Agent’s prior written consent, provided, however, that if in an
Insolvency Proceeding Senior Lenders are granted adequate protection in the form
of a Lien on additional property as collateral, a Subordinated Debt Party
holding a Lien at the time of the filing of such Insolvency Proceeding may seek
or request adequate protection in the form of a junior Lien on such additional
collateral, which Lien shall automatically be subject to the terms of this
Agreement in all respects, including without limitation, the payment-over
provisions herein contained, and shall be subordinated to the Liens of the
Senior Lenders (including adequate protection Liens) and subordinated to any DIP
Financing Liens (and all obligations relating thereto), in each case on the same
basis as the Subordinated Debt Party’s other Liens are subordinated herein;

 

  q. propose, sponsor, support, vote in favor of or agree to (i) any
Non-Conforming Plan of Reorganization or (ii) any Plan of Reorganization,
directly or indirectly, that is pursued pursuant to Section 1129(b)(1) of the
Bankruptcy Code; and

 

  r. seek relief from the automatic stay or any other stay in an Insolvency
Proceeding or other Proceeding in respect of Collateral, a Creditor Party or its
property.

 

15



--------------------------------------------------------------------------------

5.2 Additional Agreements

 

  a. At any time prior to the Discharge of Senior Indebtedness, in any
Insolvency Proceeding or other Proceeding of any Credit Party or its property:

 

  i. the Administrative Agent shall have the right, but not the obligation, to
file claims and proofs of claim in respect of the Subordinated Indebtedness,
vote any and all such claims in connection with any Plan of Reorganization, and
take such other action as Administrative Agent may so elect in its discretion;

 

  ii. each Subordinated Debt Party hereby grants the Administrative Agent an
irrevocable proxy coupled with a pledge to vote or cause to be voted any and all
claims of such Subordinated Debt Party arising in connection with any Plan of
Reorganization;

 

  iii. unless Administrative Agent has invoked its rights under this Section 5.2
to file claims or proofs of claims on account of the Subordinated Indebtedness
in an Insolvency Proceeding or other Proceeding, each Subordinated Debt Party
shall timely file a claim or proof of claim or claims or proofs of claim, each
in the form required in such Proceedings, for the full outstanding amount of the
Subordinated Indebtedness;

 

  iv. each Subordinated Debt Party shall cause said claim or proofs of claim,
whether filed by such Subordinated Debt Party or the Administrative Agent, to be
approved and all payments and other distributions in respect thereof to be made
directly to the Administrative Agent; and

 

  v. Each of the Subordinated Debt Parties agrees that it will support, vote in
favor of and agree to any Plan of Reorganization proposed or supported by the
Senior Lenders.

 

  b. Each Subordinated Debt Party shall execute and deliver to the
Administrative Agent such further proofs of claim, assignments of claim and
other instruments confirming the authorization referred to in the foregoing
clause (a), and any powers of attorney confirming the rights of the Senior
Lenders arising thereunder, and shall take such other actions as may be
requested by the Senior Lenders or their representative in order to enable the
Senior Lenders or their representative to enforce any and all claims in respect
of the Subordinated Indebtedness at any time prior to the Discharge of Senior
Indebtedness.

 

  c. Each Subordinated Debt Party hereby irrevocably agrees that the
Administrative Agent may, at its sole discretion, in the name of each such
Subordinated Debt Party or otherwise, demand, sue for, collect, receive and
receipt for any and all such payments or distributions, and any such receipts
shall be distributed to the Administrative Agent for application to the Senior
Indebtedness, and file, prove and vote or consent in any Proceeding with respect
to any and all claims of each of the Subordinated Debt Parties relating to the
Subordinated Indebtedness at any time prior to the Discharge of Senior
Indebtedness.

 

16



--------------------------------------------------------------------------------

5.3 Certain Additional Waivers by Subordinated Debt Parties

Each Subordinated Debt Party waives any claim it or they may hereafter have
against any Senior Lender arising out of any action taken or not taken by
Administrative Agent or the other Senior Lenders in an Insolvency Proceeding,
including without limitation, (a) the election by any Senior Lender of the
application of Section 1111(b)(2) of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law, or (b) any use of cash collateral or DIP
Financing authorized in any Insolvency Proceeding or other Proceeding, or
(c) any grant of a security interest, any payment, or award of adequate
protection within the meaning of section 361 of the Bankruptcy Code, in any
Insolvency Proceeding, or (d) any sale or other Disposition of Collateral or in
connection with any Plan of Reorganization. In addition, no Subordinated Debt
Party shall assert or enforce, at any time prior to the Discharge of Senior
Indebtedness, any claim under Section 506(c) of the Bankruptcy Code.

5.4 Permitted Actions

Notwithstanding anything in this Agreement to the contrary, no provision of this
Agreement shall prohibit, limit, or restrict the Subordinated Debt Parties from
taking any of the following actions: (a) any action to the extent necessary to
(i) prevent the running of any applicable statute of limitations or similar
restriction on claims, provided that no such action shall be filed sooner than
90 days before the expiration of any such applicable statute of limitations or
similar restriction on claims, or (ii) assert a compulsory cross claim or
counterclaim against any Obligor, and (b) any action to seek and obtain specific
performance or injunctive relief to compel an Obligor to comply with (or not
violate or breach) any nonpayment obligation under any Support Agreement, so
long as it is (x) not accompanied by a claim for monetary damages or a request
for payment of any portion of the Subordinated Indebtedness, (y) not an
Enforcement Action, and (z) does not seek to initiate an Insolvency Proceeding;
provided further, in the case of (a) or (b), such permitted actions shall be
subject to and not in contravention of the terms of this Agreement, including
the payment over provisions contained herein.

Article 6

ADDITIONAL PAYMENT PROVISIONS; PAYMENT OVER

6.1 Payment Over

So long as the Discharge of Senior Indebtedness has not occurred, any payment or
distribution of any kind or character, whether in cash, debt securities, Equity
Interests, obligations, or other property, and whether or not such payment or
distribution is Collateral, proceeds of Collateral, or on account of Collateral,
in each case whether or not under a Plan of Reorganization or otherwise,
together with the property referred to in Section 2.1(e), Section 2.2,
Section 3.1(c) and Section 4.4, received by a Subordinated Debt Party in respect
of the Subordinated Indebtedness, in each case other than Permitted Payments
under Section 7.1, shall be segregated and held in trust and forthwith
transferred or paid over to the Administrative Agent for the benefit of the
Senior Lenders in the same form as received, together with any necessary
endorsements for application (in accordance with the Loan Documents) to the
payment of the Senior Indebtedness then remaining unpaid. Until the Discharge of
Senior Indebtedness occurs, the Subordinated Creditor (a) agrees to reimburse
Administrative Agent for all reasonable costs, including reasonable attorneys’
fees, incurred by Administrative Agent in the course of collecting said sums
should a Subordinated Debt Party fail to voluntarily turn the same over to the
Administrative Agent upon demand, and (b) hereby appoints the Administrative
Agent, and any officer or agent of the Administrative Agent, with full power of
substitution, the attorney-in-fact of each Subordinated Debt Party for the
purpose of carrying out the provisions of this Section 6.1 and taking any action
and executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes of this Section 6.1, which appointment is
irrevocable and coupled with an interest.

 

17



--------------------------------------------------------------------------------

6.2 Application of Payments

All payments and distributions received by the Administrative Agent or the
Senior Lenders in respect of the Subordinated Indebtedness (other than Permitted
Payments), to the extent received in or converted into cash, may be applied by
the Senior Lenders first to the payment of any and all reasonable expenses
(including reasonable legal fees and expenses) paid or incurred by the
Administrative Agent in enforcing this Agreement, or in endeavoring to collect
or realize upon any of the Subordinated Indebtedness or any Collateral, in each
case as provided herein, and any balance thereof shall, solely as between the
Subordinated Debt Parties and the Senior Lenders, be applied by the Senior
Lenders in such order of application as the Senior Lenders may from time to time
elect, toward the payment of the Senior Indebtedness remaining unpaid.

6.3 Payment in Full on Senior Indebtedness

For purposes of this Agreement, the Senior Indebtedness shall not be deemed to
have been paid in full until the Discharge of Senior Indebtedness shall have
occurred.

6.4 Legend on Subordinated Debt Instruments

The Subordinated Creditors shall, substantially simultaneously with the
execution and delivery hereof, cause a conspicuous legend to be placed on each
of the instruments evidencing Subordinated Indebtedness to the following effect:

“This instrument, the indebtedness evidenced hereby or any lien or security
interest on Collateral securing such indebtedness, is subordinated, in the
manner and to the extent set forth in an agreement dated                      ,
            (as such agreement may from time to time be amended, restated,
modified, or supplemented, the “Subordination Agreement”), by the maker and
payee of this instrument in favor of Bank of America, N.A. as Administrative
Agent for the “Lenders” referred to therein, to all Senior Indebtedness as
defined therein), and each holder of this instrument, by its acceptance hereof,
shall be bound by the Subordination Agreement.”

and upon request by the Administrative Agent deliver a copy of each of the
instruments evidencing Subordinated Debt, as so marked, to the Administrative
Agent within 60 days following such request. In the event of any conflict
between any instrument evidencing Subordinated Indebtedness and the terms of
this Agreement, the terms of this Agreement shall control.

Article 7

PERMITTED PAYMENTS

7.1 Permitted Payments

At any time other than during the continuation of a Default or Event of Default,
and subject to the other conditions contained in Section 7.13 of the Credit
Agreement, each Subordinated Debt Party shall be entitled to receive and retain
payments (“Permitted Payments”) on account of any Subordinated Indebtedness in
accordance with the terms of such Subordinated Indebtedness.

 

18



--------------------------------------------------------------------------------

Article 8

SUBROGATION

8.1 Right of Subrogation and Related Restrictions

If a Subordinated Debt Party pays or distributes cash, property, or other assets
to the Administrative Agent for the benefit of the Senior Lenders, the
Subordinated Debt Party will be subrogated to the rights of the Administrative
Agent and Senior Lenders with respect to the value of the payment or
distribution; provided, however, the Subordinated Debt Party shall not exercise
any rights which it may acquire by way of subrogation or contribution under this
Agreement, as a result of any payment made hereunder or otherwise, until this
Agreement has ceased to be effective in accordance with Section 11.1(a).

8.2 Transfer by Subrogation

If (a) the Administrative Agent on behalf of the Senior Lenders receives payment
of any of the Subordinated Indebtedness and (b) the Discharge of Senior
Indebtedness has occurred, then the Senior Lenders will each, at the
Subordinated Creditor’s request and expense, execute and deliver to the
Subordinated Creditor appropriate documents, without recourse and without
representation or warranty (except as to their right to transfer such Senior
Indebtedness and related security free of encumbrances created by the Senior
Lenders), necessary to evidence the transfer by subrogation to the Subordinated
Creditor of an interest in its Senior Indebtedness and any security held
therefor resulting from such payment of the Subordinated Indebtedness to the
Administrative Agent.

Article 9

DEALINGS WITH BORROWER

9.1 Restricted Dealings by Subordinated Creditor

Except with the prior written consent of the Administrative Agent with the
consent of the Required Lenders, no Subordinated Debt Party shall:

 

  a. assign all or any portion of the Subordinated Indebtedness in favor of any
Person other than the Senior Lenders unless such Person has agreed in writing
with the Administrative Agent to be bound by the provisions hereof in the place
and stead of the Subordinated Creditor; or

 

  b. commence, or join with any other Person in commencing, any Proceeding
respecting any Obligor, any Subsidiary of an Obligor or any other Credit Party.

9.2 Permitted Dealings by Senior Lenders

Notwithstanding anything in this Agreement, each Subordinated Debt Party
acknowledges and agrees each of the Senior Lenders shall be entitled to:

 

  a. lend monies or otherwise extend credit or accommodations to any Obligor or
other Credit Party as part of the Senior Indebtedness or otherwise; provided,
however, that loans, credit, or accommodations not constituting Senior
Indebtedness are not entitled to the benefits of this Agreement;

 

19



--------------------------------------------------------------------------------

  b. agree to any change in, amendment to, waiver of, or departure from, any
term of the Credit Agreement or any other Loan Document including, without
limitation, any amendment, renewal or extension of such agreement or increase in
the payment obligations of the Obligor or other Credit Party under any such Loan
Documents;

 

  c. grant time, renewals, extensions, releases, discharges or other indulgences
or forbearances to any Obligor or other Credit Party in respect of the Senior
Indebtedness;

 

  d. waive timely and strict compliance with or refrain from exercising any
rights under or relating to the Senior Indebtedness;

 

  e. accept or make any compositions, arrangements, plans of reorganization or
compromises with any Person as any of the Senior Lenders may deem appropriate in
connection with the Senior Indebtedness;

 

  f. change, whether by addition, substitution, removal, succession, assignment,
grant of participation, transfer or otherwise, any of the Senior Lenders;

 

  g. acquire, give up, vary, exchange, release, discharge or otherwise deal with
or fail to deal with any security interests, guaranties or collateral relating
to any Senior Indebtedness, this Agreement or any Loan Document or allow any
Obligor, other Credit Party, or any other Person to deal with the property which
is subject to such security interests, guaranties or collateral, all as the
Senior Lenders may deem appropriate; and/or

 

  h. abstain from taking, protecting, securing, registering, filing, recording,
renewing, perfecting, insuring or realizing upon any security interests,
guaranties or collateral for any Senior Indebtedness; and no loss in respect of
any of the security interests or guaranties received or held for and on behalf
of the Senior Lenders, whether occasioned by fault, omission of negligence of
any kind, whether of the Senior Lenders or otherwise, shall in any way limit or
impair the liability of a Subordinated Debt Party or the rights of the Senior
Lenders under this Agreement;

all of which may be done without notice to or consent of a Subordinated Debt
Party and without impairing, releasing or otherwise affecting any rights or
obligations of any Subordinated Debt Party hereunder or any rights of the Senior
Lenders hereunder.

Article 10

REPRESENTATIONS AND WARRANTIES

10.1 Representations and Warranties

Each Subordinated Creditor hereby represents and warrants to the Senior Lenders
that:

 

  a. such Subordinated Creditor is duly incorporated, formed or amalgamated, as
the case may be, and validly existing under the laws of its jurisdiction of
incorporation, formation, or amalgamation, as the case may be;

 

20



--------------------------------------------------------------------------------

  b. such Subordinated Creditor has all necessary corporate or equivalent power
and authority to enter into this Agreement;

 

  c. such Subordinated Creditor has taken all necessary corporate or equivalent
action to authorize the creation, execution, delivery and performance of this
Agreement;

 

  d. this Agreement constitutes a valid and legally binding obligation of such
Subordinated Creditor, enforceable against such Subordinated Creditor in
accordance with its terms, subject as to enforcement to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and general equity principles; and

 

  e. neither the execution and delivery of this Agreement, nor compliance with
the terms and conditions hereof (i) will result in a violation of any formation
or governance documents of such Subordinated Creditor or any applicable law,
order, judgment, injunction, award or decree; (ii) will result in a breach of,
or constitute a default under, any loan agreement, indenture, trust deed or any
other material agreement or instrument to which such Subordinated Creditor is a
party or by which it or its assets are bound; or (iii) requires any approval or
consent of any governmental authority having jurisdiction except such as has
already been obtained and is in full force and effect.

Article 11

CONTINUING SUBORDINATION

11.1 Continuing Subordination; Reinstatement

This Agreement shall create a continuing subordination and shall:

 

  a. remain in full force and effect until the earlier of: (i) the Discharge of
Senior Indebtedness has occurred, or (ii) 366 days after the Discharge of
Subordinated Indebtedness has occurred; provided, however, that if an Insolvency
Proceeding is initiated on or before the date that is 366 days after the
Discharge of Subordinated Indebtedness has occurred, this Agreement shall remain
in full force and effect until the Discharge of Senior Indebtedness has occurred
and, provided, further, that Section 9.1(b) shall remain in effect until 91 days
after such time;

 

  b. be binding upon each Subordinated Debt Party and its successors and
assigns; and

 

  c. inure, together with the rights and remedies of the Senior Lenders, to the
benefit of and be enforceable by the Senior Lenders (through the Administrative
Agent), and their successors and permitted assigns for their benefit and for the
benefit of any other Person entitled to the benefit of any Loan Documents from
time to time, including any permitted assignee of some or all of the Loan
Documents.

Each Subordinated Debt Party agrees that, following termination hereof, this
Subordination Agreement shall be automatically reinstated if for any reason any
payment or transfer made on account of the Senior Indebtedness or Subordinated
Indebtedness, as the case may be, is rescinded, avoided or must be otherwise
restored or returned by any Senior Lender or Subordinated Debt Party, as the
case may be, whether as a result of any Insolvency Proceedings in bankruptcy or
reorganization or otherwise, in each case retroactive to the date of such
payment or transfer.

 

21



--------------------------------------------------------------------------------

11.2 Other Obligations not Affected

The subordination provided for herein is in addition to and not in substitution
for any other agreement or any other security by whomsoever given or at any time
held by any of the Senior Lenders in respect of the Senior Indebtedness, and the
Senior Lenders shall at all times have the right to proceed against or realize
upon all or any portion of any other agreement or any security or any other
monies or assets to which the Senior Lenders may become entitled or have a claim
in such order and in such manner as the Senior Lenders in their sole discretion
may deem appropriate.

11.3 Acknowledgment of Documentation

The Subordinated Creditor hereby acknowledges that it is familiar with and
understands the terms of the Credit Agreement and all other Loan Documents. The
Subordinated Creditor agrees and confirms that the Subordinated Indebtedness
constitutes “Qualifying Subordinated Indebtedness” under the Credit Agreement
under clause (b) of the definition thereof. The Subordinated Creditor shall
ensure that the Obligor provides such copies as the Subordinated Creditor wishes
to receive of all amendments, modifications or supplements to any of the
aforementioned documents and of any other documents, instruments or agreements
which are executed in the future pursuant to which Senior Indebtedness may
arise. None of the Senior Lenders shall in any manner have any obligation to
ensure such receipt nor shall lack of receipt in any way affect the absolute and
unconditional nature of the Subordinated Debt Parties’ obligations hereunder in
respect of the Senior Indebtedness thereby created or arising.

Article 12

NO LIABILITY; OBLIGATIONS ABSOLUTE

12.1 Information

Neither Administrative Agent nor any Senior Lender shall have any duty to
disclose to any Subordinated Debt Party any information relating to any Credit
Party or any of their Subsidiaries, or any other circumstance bearing upon the
risk of nonpayment of any of the Senior Indebtedness or the Subordinated
Indebtedness, as the case may be, that is known or becomes known to any of them
or any of their Affiliates.

12.2 No Warranties or Liability.

 

  a. Each Subordinated Creditor acknowledges and agrees that neither
Administrative Agent nor any other Senior Lender has made any express or implied
representation or warranty of any kind and no Senior Lender shall have any
express or implied duty to any Subordinated Debt Party.

 

  b. Each Subordinated Debt Party agrees that no Senior Lender shall have any
liability to any Subordinated Debt Party, and hereby waives any claim against
any Senior Lender, arising out of any and all actions which the Administrative
Agent or the other Senior Lenders may take or permit or omit to take with
respect to (i) the Loan Documents, (ii) the collection of the Senior
Indebtedness, (iii) any Lien securing the Senior Indebtedness, or (iv) the
maintenance of, the preservation of, the foreclosure upon or the Disposition of
any Collateral, regardless of whether an Insolvency Proceeding has been
commenced.

 

22



--------------------------------------------------------------------------------

12.3 Rights of Administrative Agent and Senior Lenders Not Affected

All rights and interests of the Administrative Agent and the other Senior
Lenders under this Agreement, and all agreements and obligations of the
Subordinated Debt Parties, and the Credit Parties under this Agreement, shall
remain in full force and effect irrespective of: (a) any lack of collectability,
validity or enforceability of all or any portion of this Agreement, the Senior
Indebtedness or any of the Loan Documents due to incapacity, lack of power of
authority, discharge or for any reason whatsoever (other than a Discharge of
Senior Indebtedness); (b) any change in the amount of interest accruing on,
time, manner or place of payment of, or in any other terms or conditions of, all
or any of the Senior Indebtedness, or any other amendment or waiver of, or any
consent to departure from, any of the Loan Documents, including, without
limitation, changes in the terms of disbursement or repayment of any loan
proceeds, any modifications, increases, extensions, renewals, rearrangements,
restatements, acceleration, settlement or compromise of the Senior Indebtedness
or the advancement of additional funds by the Administrative Agent and the other
Senior Lenders in their discretion; (c) the timing, manner and order of
application of any payments and credits made by the Administrative Agent and the
other Senior Lenders on the Senior Indebtedness; (d) the Administrative Agent
and the other Senior Lenders’ forbearance or agreement to forbear from enforcing
any right or remedy related to the Senior Indebtedness, including rights and
remedies against any obligor on the Senior Indebtedness; (e) any exchange of
Collateral, release or non-perfection of any Lien, subordination of any Lien, or
any release of any obligor on the Senior Indebtedness or any release, amendment
or waiver of, or consent to departure from or indulgence with respect to, any
Loan Documents, for all or any of the Senior Indebtedness; (f) any future law,
regulation, or order of any governmental authority (whether of right or in fact)
purporting to affect any term or provision of the Senior Indebtedness or the
Loan Documents; (g) any setoff, defense or counterclaim whatsoever (in any case,
whether based on contract, tort or any other theory) or any other circumstance
in respect of this Agreement, the Senior Indebtedness or any Loan Documents that
might otherwise constitute a defense available to the Subordinated Creditor, the
Subordinated Debt Parties, any Credit Party or any other obligor of the Senior
Indebtedness, or a discharge of the Senior Indebtedness, any Credit Party or any
Senior Indebtedness (other than a Discharge of Senior Indebtedness); or (h) any
action taken or refrained from taking by the Administrative Agent and the other
Senior Lenders regarding the Senior Indebtedness that the Administrative Agent
and the Senior Lenders deem appropriate.

Article 13

GENERAL PROVISIONS

13.1 Notices

All notices and other communications provided for hereunder shall be given in
the form and manner prescribed by Section 10.02 of the Credit Agreement. Until
otherwise notified by EEP, all such notices to any Subordinated Creditor may be
given to EEP on behalf of all such Subordinated Creditors, at the “Address for
Notices” following the signature block of EEP, and shall be sufficiently
delivered to all Subordinated Creditors if so given.

 

23



--------------------------------------------------------------------------------

13.2 Amendments and Waivers

 

  a. No provision of this Agreement may be amended, waived, discharged or
terminated orally nor may any breach of any of the provisions of this Agreement
be waived or discharged orally, and any such amendment, waiver, discharge or
termination may only be made in writing signed by the Administrative Agent on
behalf of the requisite Senior Lenders, or by the Senior Lenders, and if such
amendment is intended to bind the Subordinated Creditor, by the Subordinated
Creditor.

 

  b. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof unless specifically waived in writing, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

  c. Any waiver of any provision of this Agreement or consent to any departure
by any party therefrom shall be effective only in the specific instance and for
the specific purpose for which given and shall not in any way be or be construed
as a waiver of any future requirement.

13.3 Assignment by Lenders

 

  a. Each Subordinated Debt Party acknowledges and agrees that each of the
Senior Lenders shall have the right, subject to the terms of the Loan Documents,
to assign, sell, participate or otherwise transfer all or any portion of its
rights and benefits under the Loan Documents, and in connection therewith, this
Agreement, or both, and any Lien without the consent of the Subordinated Debt
Parties. This Agreement shall extend to and inure to the benefit of each of the
Senior Lenders and their respective successors and assigns permitted pursuant to
the terms of the Loan Documents.

 

  b. Notwithstanding any provision herein or referred to herein, nothing shall
prohibit or otherwise restrict the Senior Lenders from assigning all, but not
part, of the Senior Indebtedness to any one or more Affiliates of any Borrower.

13.4 Effectiveness in Insolvency or Liquidation Proceedings

This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before, during and after the commencement of an Insolvency Proceeding
notwithstanding Section 1129(b)(1) of the Bankruptcy Code, and is intended to be
and shall be interpreted to be enforceable against the parties hereto including
each Credit Party to the maximum extent permitted pursuant to applicable law.
All references in this Agreement to any Obligor or other Credit Party shall
include such Person as a debtor-in-possession and any receiver or trustee for
such Person in any Insolvency Proceeding.

13.5 Assignment and Certain Other Actions by Subordinated Creditor

Until Discharge of the Senior Indebtedness, no Subordinated Debt Party shall
(a) accelerate the maturity of the Subordinated Indebtedness to a date that is
earlier than six (6) months after the Maturity Date as defined in the Credit
Agreement; (b) take any guarantee for any Subordinated Indebtedness from a
Person unless contemporaneously therewith a guaranty by such Person shall be
entered into in respect of the Senior Indebtedness and such Person shall be
deemed a Credit Party hereunder; or (c) sell, assign, transfer, endorse, pledge,
encumber or otherwise dispose of any of the Subordinated Indebtedness, unless
the Subordinated Creditor gives the Administrative Agent written notice thereof
and such sale, transfer,

 

24



--------------------------------------------------------------------------------

endorsement, pledge, encumbrance or other disposition is to an Affiliate of the
Obligor and is made expressly subject to this Subordination Agreement. If
Subordinated Debt Party takes a guarantee for any Subordinated Indebtedness, all
obligations under such guarantee shall constitute Subordinated Indebtedness
herein and such guaranty (and any recoveries thereon) shall be subject to the
terms of this Agreement, including the payment over provisions contained herein.

13.6 Further Assurances

The Subordinated Creditor shall, at the request of the Senior Lenders but at the
expense of the Subordinated Creditor, do all such further acts and things and
execute and deliver all such further documents as the Administrative Agent or
the Senior Lenders may reasonably require in order to fully perform and carry
out the terms of this Agreement.

13.7 Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

13.8 Specific Performance

Each party to this Agreement may demand specific performance of this Agreement
and each party hereby irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense that might be asserted to bar the remedy of
specific performance in any action which may be brought by any other party to
this Agreement.

13.9 Waiver of Right to Trial by Jury

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT,
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

13.10 Obligor Acknowledgment

Each Obligor hereby acknowledges and agrees to the terms of this Agreement, and
covenants not to participate in any violation thereof.

13.11 Beneficiaries

The provisions of this Agreement define the relative rights solely of the
Subordinated Creditors and the Senior Lenders, and nothing contained in this
Agreement is intended to or shall impair the obligations of the Borrowers or any
other Credit Party, which are unconditional and absolute, to pay the Senior
Indebtedness and the Subordinated Indebtedness as and when the same shall become
due and

 

25



--------------------------------------------------------------------------------

payable in accordance with their respective terms, or to affect the relative
rights of creditors of the Borrowers or any other Credit Parties other than the
relative rights of the Senior Lenders and the Subordinated Creditors or the
Liens created in favor of the Senior Lenders and the Subordinated Creditors,
respectively. Without limiting the generality of the foregoing, it is
specifically understood and agreed that no Person is a third-party beneficiary
of this Agreement, and in furtherance (but not in limitation) thereof (i) no
trustee in any Insolvency Proceeding for or affecting, or unsecured creditor of,
any Credit Party will have or acquire or be entitled to exercise any rights of
any Senior Lender or Subordinated Creditor under this Agreement under any legal
or equitable basis, theories or circumstances and (ii) the provisions of this
Agreement are not for the benefit of, and may not be enforced by, any Credit
Party or any other obligor of the Senior Indebtedness or the Subordinated
Indebtedness, or any creditor of a Credit Party or such obligors (except the
Senior Lenders and the Subordinated Creditors as herein provided).

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[Signatures on following pages]

 

26



--------------------------------------------------------------------------------

  BORROWERS:    

MIDCOAST ENERGY PARTNERS, L.P.

a Delaware limited partnership, as Borrower

    By:       Midcoast Holdings, L.L.C., its General Partner       By:      /s/
Noor S. Kaissi        

Noor S. Kaissi

Controller

   

MIDCOAST OPERATING, L.P.

a Texas limited partnership, as Opco Borrower

    By:   /s/ Mark A. Maki      

Mark A. Maki

President of Enbridge Energy Management, L.L.C.

and an Authorized Signatory on behalf of Opco

Borrower

[Signature Page to Intercompany Subordination Agreement]

 



--------------------------------------------------------------------------------

  SUBSIDIARY GUARANTORS:    

ENBRIDGE G&P (EAST TEXAS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

   

ENBRIDGE PIPELINES (EAST TEXAS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

   

ENBRIDGE G&P (OKLAHOMA) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

   

ENBRIDGE PIPELINES (NORTH TEXAS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

   

ENBRIDGE G&P (NORTH TEXAS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

   

ELTM, L.P.

a Delaware limited partnership, as a Subsidiary Guarantor

   

ENBRIDGE PIPELINES (TEXAS GATHERING) L.P.

a Delaware limited partnership, as a Subsidiary Guarantor

   

ENBRIDGE MARKETING (NORTH TEXAS) L.P.

a Delaware limited partnership, as a Subsidiary Guarantor

    By:    

Enbridge Holdings (Texas Systems) L.L.C.,

the General Partner of each of Enbridge G&P (East Texas) L.P., Enbridge
Pipelines (East Texas) L.P., Enbridge G&P (Oklahoma) L.P., Enbridge Pipelines
(North Texas) L.P., Enbridge G&P (North Texas) L.P., ELTM, L.P., Enbridge
Pipelines (Texas Gathering) L.P. and Enbridge Marketing (North Texas) L.P.

      By:      /s/ Cynthia B. Ayazi        

Cynthia B. Ayazi

Assistant Treasurer

   

ENBRIDGE ENERGY MARKETING, L.L.C.

a Delaware limited liability company, as a Subsidiary

Guarantor

    By:   /s/ Cynthia B. Ayazi      

Cynthia B. Ayazi

Treasurer

[Signature Page to Intercompany Subordination Agreement]

 



--------------------------------------------------------------------------------

 

MIDCOAST OLP GP, L.L.C.

a Delaware limited liability company, as a Subsidiary Guarantor

 

By:    

 

/s/ Noor S. Kaissi

   

Noor S. Kaissi

Controller

[Signature Page to Intercompany Subordination Agreement]

 



--------------------------------------------------------------------------------

  ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender, and an

L/C Issuer

   

By:  

 

/s/ James K.G. Campbell

     

Name: James K.G. Campbell

Title: Director

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

  SUBORDINATED CREDITORS:     ENBRIDGE ENERGY PARTNERS, L.P.     By:   

Enbridge Energy Management, L.L.C., as delegate of

Enbridge Energy Company, Inc., as General Partner

    By:    /s/ Mark A. Maki        Mark A. Maki        President     Address for
Notices     Enbridge Energy Partners, L.P.     1100 Louisiana, Suite 3300    

Houston, Texas 77002-5217

Attention:                   Chris Kaitson

                                   Vice President—US Law    

Telephone:                 (713) 650-8900

Facsimile:                   (713) 821-2229

    Electronic Mail:         Chris.Kaitson@enbridge.com     With a copy to:    

Enbridge Energy Partners, L.P.

C/O Enbridge Inc.

    3000, 425-lst     Calgary, Alberta, Canada     T2P 3L8    

Attention:                 Darren Yaworsky

                                  Treasurer

   

Telephone:               (403) 231-3924

Facsimile:                 (403) 231-4848

    Electronic Mail:        Darren.Yaworsky@enbridge.com

[Signature Page to Intercompany Subordination Agreement]